I agree that the amendment of the gross earnings tax law is constitutional. I agree also that it was competent for the legislature so to amend the old law as to subject railroad companies to assessments for previously instituted improvement, not complete however and not assessed for at the time of the amendment. "If the other necessary conditions exist," special assessments "may be authorized after, as well as before, the expenditure is incurred." Warren v. Street Commrs.187 Mass. 290, 72 N.E. 1022; Hall v. Street Commrs. 177 Mass. 434,59 N.E. 68.
So it is not a question of power but of intention. Was it the intention of the legislature to abrogate, as of December 1, 1920, the then accrued right of railway property to immunity from assessment for local improvements, the proceedings for which had been instituted five years previously? Or, on the other hand, was it the intention not to affect pending proceedings at all but to make the change effective only on those thereafter instituted?
Stopping there for the moment, I cannot but consider it a confusion of terms to refer to the old law as granting an "exemption" of railroad property from special assessments. My understanding is that, under our gross earnings tax law, no railroad property is exempt from taxation. The gross earnings tax is simply a substitute for all other kinds including, under the old law, special assessments. As such a substitute it is a tax on all railroad property. So our problem is not whether it was the intention of the legislature to repeal an exemption from taxation, but whether it was to make a change in the method of taxation retroactive so as to affect proceedings pending and instituted long before. The strong presumption is of the absence of such an intention, unless the law itself makes its presence clear, which this one does not.
Section 10930, G. S. 1923, has long been a part of our law. It announces a rule of statutory construction in effect everywhere and in most of the states by a similar statute. So far as it applies here, it is to the effect that the repeal of a law which itself "repealed a former law" (we are considering such a repealing law), shall not *Page 16 
"affect any right accrued, any duty imposed, any penalty incurred, or any proceeding commenced, under or by virtue of the law repealed." I agree with the learned trial judge that the Prior avenue proceeding was not a "proceeding commenced" within the literal application of that statute, because it was not instituted or pending strictly "under or by virtue of the law repealed." But, within the meaning of this statute, the appellant had, when the new law took effect, not an exemption from special assessments, but the right to have its gross earnings tax stand in lieu of them. While, as observed by the Chief Justice, that was not a vested right in the constitutional sense, it was clearly a "right accrued" within the meaning of that portion of the statute preventing a repealing act from affecting "any right accrued * * * by virtue of the law repealed."
It follows as a matter of statutory construction that the amendment (effective December 1, 1920), could not apply to a proceeding instituted five years before and with respect to which, as it then stood, the appellant had the "right accrued" already referred to. If it had that effect, the statute would be retroactive in the extreme. Moreover, we would have a most unusual case of disregard by the legislature of a long-settled legislative policy without an expression on their part of that intention.
The Macalester College case and the argument based thereon give me no trouble. Here we have a very different situation for a new burden, not in existence at the time the proceeding was commenced, is sought to be imposed upon the property owner. The issue is the converse of that in the Macalester College case, where the amendment in question was one to relieve some affected property from a portion of the burden imposed by the old law. Both the competency of the legislature and itsintention were clear, so there can be no doubt about the result. Certainly no comment is necessary to distinguish the present problem where the object of the amendment is not to relieve from an old but to impose a new burden. A legislative intention to make the change applicable to pending proceedings is not clear, to say the least. In the absence of such *Page 17 
an intention the rule of Cincinnati v. Seasongood,46 Oh. St. 296, 21 N.E. 630, should apply. The gist of that decision is indicated by its syllabus, which is this:
"A municipal corporation having through its proper boards and officers passed a resolution and ordinance to improve a street, in its assessment of the cost and expense of the improvement upon abutting property, it should be governed by the law in force at the time of the passage of its improvement ordinance, with respect to the manner of assessment and the rights and liabilities of the owners of abutting property."
That result was put in part upon the ground that there was "nothing in the language" of the new legislation, "passed after the ordinance to improve, which gives it other than a prospective operation." There is equally absent from the law we are now considering any expression of an intention to give it "other than a prospective operation." So the conclusion that the amendment was intended for prospective operation only is manifestly open. Therefore, under familiar rules, it should be adopted and the judgment in all respects reversed.
The Seasongood case was followed in Reed v. Bates, 115 Ky. 437,74 S.W. 239, decision being placed upon the ground that there was no apparent intention of the legislature to make an amendatory act effective on "a right accrued" under the old law; the court saying:
"There is no clause in the amendment indicating that the General Assembly intended the amendment should act retrospectively. It is urged that the General Assembly had the right to repeal the ordinance in question. It is a sufficient answer to say it manifested no purpose to do so * * *. The passage of the ordinance (for the improvement) was an act done, and when done the rights of the lot owners as to the cost of the improvement were fixed. Hence the rule for the construction of statutes prescribed by the General Assembly shows that it was not intended to affect any rights which had been fixed by ordinance and statutes then in force."
The statutory rule "for the construction of statutes" so given controlling weight in Kentucky is the same as that in force here under *Page 18 
section 10930, G. S. 1923, but considered in the majority opinion as of "little importance." See also Benshoof v. City of Iowa Falls, 175 Iowa, 30, 156 N.W. 898.
Very properly we indulge the presumption that the legislature is always mindful of constitutional limitations and disposed to abide them. Why should we not assume that it is equally mindful of its own mandates, particularly one so long established and so consistently adhered to as section 10930? Such an assumption would make impossible the conclusion of the majority.
The Massachusetts cases relied upon by respondent, and first above cited, do not touch at all the instant problem of statutory construction. They have to do with a statute passed for the avowed purpose of enabling the city of Boston to make an assessment for improvements commenced, and apparently completed and assessed for, under a former statute which had been held unconstitutional. The express intention was to give the statute a retroactive effect. In fact, its sole purpose was to reach back to prior proceedings and completed improvements and provide a means for the collection of their cost.
                            AFTER REARGUMENT.
On February 5, 1926, the following opinion was filed: